J-A03034-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.C., JR., A           :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: BERKS COUNTY                    :
    CHILDREN AND YOUTH SERVICES                :
                                               :
                                               :
                                               :   No. 1372 MDA 2019

           Appeal from the Dispositional Order Entered July 19, 2019
       In the Court of Common Pleas of Berks County Juvenile Division at
                        No(s): CP-06-DP-0000123-2019


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

JUDGMENT ORDER BY DUBOW, J.:                          FILED JANUARY 07, 2020

        Appellant, Berks County Children and Youth Services (“CYS”), appeals

from the July 19, 2019 Dispositional Order entered in the Berks County Court

of Common Pleas that returned legal custody of J.C., Jr. (“Child”) to Child’s

legal father, J.C. (“Father”).1 Upon careful review, we dismiss this appeal as

moot.

        A detailed recitation of the factual and procedural history is unnecessary

to our review. Briefly, S.L. (“Mother”) and Father are parents to Child, who

was born in February 2019. On June 10, 2019, after receiving a report that

Father left Child unsupervised with Mother, in violation of the conditions of

Mother’s bail from a domestic violence incident between the parents, the trial

court committed Child to CYS. On June 19, 2019, the trial court adjudicated

____________________________________________


1   Father is not Child’s biological father.
J-A03034-20



Child dependent and vacated the Order committing Child to CYS, thus

returning the Child to Father. The court also ordered that Mother shall have

only supervised contact with Child as approved by CYS. On July 15, 2019, the

court again committed Child to CYS after receiving a report that Father allowed

Mother to have unsupervised contact with Child. On July 17, 2019, however,

after a dispositional hearing, the trial court, once again vacated the Order

committing Child to CYS and returned Child to Father.

        CYS timely appealed the court’s Order that returned Child to Father.2

Both CYS and the trial court complied with Pa.R.A.P. 1925(b).

        On November 8, 2019, CYS notified this Court that the trial court had

issued a new Order that, inter alia, committed Child to CYS.3 Because the

basis of this appeal is CYS’ contention that the trial court erred in returning

Child to Father, and the trial court subsequently vacated that Order and

committed Child to CYS, there is no continuing case or controversy.       This

appeal is, thus, technically moot. See In re J.A., 107 A.3d 799, 811 (Pa.

Super. 2015).

        “An issue before a court is moot if in ruling upon the issue the court

cannot enter an order that has any legal force or effect.” Id. (quoting In re

D.A., 801 A.2d 614, 616 (Pa. Super. 2002) (en banc). “As a general rule, an
____________________________________________


2 In its Brief, CYS alleges that the trial court abused its discretion when it
returned Father to Child despite Father violating a court order and argues that
Father’s past conduct is prognostic evidence that he cannot ensure Child’s
safety. CYS’ Br. at 4.

3   CYS’ Application for Judicial Notice is granted.

                                           -2-
J-A03034-20



actual case or controversy must exist at all stages of the judicial process, or

a case will be dismissed as moot. An issue can become moot during the

pendency of an appeal due to an intervening change in the facts of the case

or due to an intervening change in the applicable law. In that case, an opinion

of this Court is rendered advisory in nature.” Id. (quoting In re D.A., 801
A.2d 614, 616 (Pa. Super. 2002) (en banc)). “Nevertheless, this Court will

decide questions that otherwise have been rendered moot when one or more

of the following exceptions to the mootness doctrine apply: 1) the case

involves a question of great public importance, 2) the question presented is

capable of repetition and apt to elude appellate review, or 3) a party to the

controversy will suffer some detriment due to the decision of the trial court.”

In re M.B., 101 A.3d 124, 127 (Pa. Super. Ct. 2014) (citation omitted)

(emphasis modified).

      CYS argues that this appeal is not moot because it presents questions

that are capable of repetition and apt to elude appellate review. CYS’ Br. at

17. We disagree.

      We acknowledge that dependency proceedings are constantly evolving

and changing. Here, the issues presented regarding Father are capable of

repetition, but they are not apt to evade appellate review. If Child is returned

to Father’s care in the future, and CYS is unsatisfied with the disposition, CYS

may appeal the decision at that time. In re H.S.W.C.-B, 836 A.2d 908, 911

(Pa. 2003) (holding that an order granting or denying a status change in a

dependency proceeding is deemed final, and therefore, appealable).

                                     -3-
J-A03034-20



     Furthermore, this case does not provide a question of great public

importance, nor will any party suffer detriment if this Court dismisses the

appeal as moot. See M.B., 101 A.3d at 127.

     Because none of the exceptions to the mootness doctrine apply, the

issues CYS presented in this case concerning the July 17, 2019 Dispositional

Order that returned Child to Father are rendered moot by the October 23,

2019 Dispositional Order committing Child to CYS again.

     Appeal dismissed as moot. Case stricken from argument list.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/07/2020




                                   -4-